83 F.3d 211
50 Soc.Sec.Rep.Ser. 660, Unempl.Ins.Rep. (CCH) P 15275BTom KING, Appellant,v.Shirley S. CHATER, Appellee.
No. 95-1478.
United States Court of Appeals,Eighth Circuit.
Submitted April 3, 1996.Decided May 3, 1996.

Petition for Rehearing.
Before BOWMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
This is appellant's second petition for rehearing in this case.   We denied the first such petition on the ground that appellant had not raised the issue of the invalidity of SSR 86-8, 1986 WL 68636, in the lower court.   See King v. Chater, 80 F.3d 254 (8th Cir.1996).   Petitioner now makes the point that he did, in fact, assert the invalidity of SSR 86-8 in his objections to the magistrate's report and recommendation.   That is literally true, but the invalidity of SSR 86-8 was not urged below in support of the argument that the appellant is making on appeal.   Our denial of rehearing in the first instance needs to be understood in this context.   We therefore deny this second petition for rehearing.


2
We direct counsel's attention to 8th Cir.R. 35A(a) and 8th Cir.R. 35A(c)(3), which relieve counsel in most instances from the duty of petitioning for rehearing and caution against frivolous petitions.